*1174ON PETITION FOR REHEARING
PER CURIAM:
In its petition for rehearing, the defendant-appellee, Crimson Dodge, Inc., alleges that the panel opinion was entered on the assumption, which was entirely justified from the record on appeal, that there was evidence to support the plaintiffs’ amending their complaints to allege that the accident was caused by a defect in the master brake cylinder shipped by Crimson to Buster’s Dodge in Mississippi. Crimson now alleges that statements made by the plaintiffs’ expert witness in a deposition, which was not made a part of the record in the district court, preclude the plaintiffs from asserting in good faith that a defect in the master cylinder caused the accident. Crimson moves that we supplement the record on appeal to include the deposition of the plaintiffs’ expert witness. We deny this motion because the document was not a part of the record when the district court entered the judgment we were called upon to review and to admit the document at this stage of the proceedings would be inappropriate. See 9 J. Moore, B. Ward & J. Lucas, Moore’s Federal Practice 11210.08[2] (2d ed. 1985). In addition, since Crimson’s petition for rehearing was necessarily predicated on supplementation of the record with the deposition, and we have denied that motion, we deny the petition as well.
In doing so, however, we note that, if the plaintiffs amend their complaints to allege that a defect in the master cylinder caused the accident, Crimson may submit the deposition to the district court in subsequent proceedings in which Crimson may challenge whether the plaintiffs have carried their burden of establishing jurisdiction by a preponderance of the evidence. See Thompson v. Chrysler Motors Corp., 755 F.2d at 1173 n. 11 (quoting DeMelo v. Toche Marine, Inc., 711 F.2d 1260, 1271 n. 12 (5th Cir.1983)). It goes without saying that an amendment of the complaints must be made in good faith.
It is ordered that the motion to supplement the record and the petition for rehearing in the above entitled and numbered cause are DENIED.